EDWARD N. SCRUGGS, Retired Circuit Judge.
Since Mr. Anderson did not request a clerk’s record on appeal from the circuit clerk through a designation thereof under Rule 10(b) of the Alabama Rules of Appellate Procedure, no record was ever filed in this court.
The record on appeal of the proceedings in the trial court must affirmatively demonstrate that the trial court committed error, and if that record itself does not disclose any such alleged error, we cannot consider the issue. Teng v. Diners Club, Inc., 424 So.2d 629 (Ala.Civ.App.1982). An appellant must affirmatively show from the record on appeal that an alleged error was in fact committed, Porter v. Porter, 477 So.2d 433 (Ala.Civ.App.1985), and matters set forth in a party’s brief cannot substitute for the record itself, Sellers v. Sellers, 497 So.2d 174 (Ala.Civ.App.1986). Stated differently, this court cannot reverse where no record is presented for review. Matter of Coleman, 469 So.2d 638 (Ala.Civ.App.1985).
In short, since no record on appeal of any kind as to this case has ever been filed in this court, we have nothing to review. Accordingly, this case is affirmed.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the *964provisions of § 12-18-10(e) of the Code of Alabama of 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.